Citation Nr: 1828065	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-37 621	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of that proceeding is of record.


FINDINGS OF FACT

1.  Although the Veteran has bilateral hearing loss and suffered noise exposure during his active duty service, he has not adequately shown continuity of symptomatology and the medical evidence of record does not indicate a positive nexus.

2.  Although the Veteran has tinnitus and suffered noise exposure during his active duty service, he has not adequately shown continuity of symptomatology and the medical evidence of record does not indicate a positive nexus.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).

2.  The criteria to establish entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 U.S.C. § 1110 (2012); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with bilateral hearing loss and tinnitus, and as he served in an artillery unit in Vietnam, it is obvious he had noise exposure during active duty service; this satisfies the first two service connection elements.  See 38 C.F.R. § 3.385 (2017); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Shedden, 381 F.3d at 1167.  

Regarding the final element of causation, the preponderance of the evidence weighs against finding that the Veteran's claimed disabilities were caused by his active duty exposure to acoustic trauma.  Although the medical evidence of record failed to establish a nexus, the Board observes that as organic diseases of the nervous system, the Veteran's diagnoses of bilateral sensorineural hearing loss and tinnitus allow him to potentially establish causation based on demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  In this case, the Board observes that the Veteran has made ambiguous and inconsistent statements regarding the onset of his claimed disabilities.  Compare Hearing Transcript, 7-11 (Nov. 28, 2017), with Veteran Statement, 1 (Nov. 15, 2013).  These inconsistencies negatively impact his credibility; consequently, the Board cannot find that he has shown continuity of symptoms based on his testimony and lay statements alone.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). 

Absent more probative evidence to the contrary, the Board finds that causation has not been established in this case; thus, the criteria to establish service connection for bilateral hearing loss and tinnitus are not met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017); Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1335; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


